IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                    : No. 55 EM 2020
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 FREDDY MCCUTCHEN                                :
                                                 :
                                                 :
 PETITION OF: DEFENDER ASSOCIATION               :
 OF PHILADELPHIA                                 :




                                         ORDER


PER CURIAM
       AND NOW, this 18th day of November, 2020, upon consideration of the

Application to Accept for Filing a Timely Submitted Petition for Allowance of Appeal, it is

ORDERED that the Petition for Allowance of Appeal submitted by Petitioner shall be

accepted by this Court and treated as a pro se Petition for Allowance of Appeal filed by

Freddy McCutchen.

       The Prothonotary is DIRECTED to provide notice of this order directly to Freddy

McCutchen.